DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #17/565,413 filed on 29 December 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 17 recites the limitation "…arm includes at least one springs or a counterbalance that offsets a weight of said shield.”  After a review of the Specification, there does not appear to be any description or drawing to enable this limitation.  There appears to be only a single mention of springs or counterbalance in paragraph 53 of the Specification with no details and no structure as to enable one of ordinary skill to understand this limitation.  The meets and bounds of the claim cannot be determined and the claim will not be examined on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 12-14, 16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020076253 to Bal.
Regarding Claims 1, 12, Bal discloses a steady shield comprising:
a vest that is configured to be worn on the torso of a user (not shown, see at least page 2, lines 18-30);
an adjustable arm mounted to the vest (see fig.5, elements 6a/6b/9a/9b/10; at least page 3 lines 1-2);
a shield mounted to said adjustable arm (not shown, see at least page 3 lines 3-9), and
said adjustable arm having at least one link that retains said shield in an adjustable fixed position relative to said vest (at least page 5 lines 5-24).
Bal fails to specifically disclose that the links are adjustable friction links.  However, Bal discloses the shield is moveable and held in stationary positions (page 5 lines 5-24) by joints (6, 6a, 6b) but does not go into detail about the types of joints.  It is noted that all joints would inherently maintain some sort of frictional interface.  However, it would also have been obvious to one having ordinary skill to utilize an adjustable friction joint to hold the shield in a fixed position as it has been held the selection of a known structure based on its suitability for its intended purpose is a matter of obviousness in the art.
Regarding Claim 2, Bal discloses  said shield is configured to be positioned away relative to said vest (see fig.2 with the vest side proximate element 1 and the shield fastening apparatus 10; further see at least page 3 line 2).
Regarding Claim 3, Bal discloses at least 2 hinged links (at least fig.5, at 6a/6b).
Regarding Claim 4, Bal discloses the two hinged links are configured to move said shield left, right, towards and away from said vest (at least page 3 line 2 discloses left/right, see fig.5, when pivoting at link 6b, the arms 9a/9b would fold toward the vest or away from the vest).
Regarding Claim 5, Bal discloses the shield of claim 4 configured to allow for rotating said shield up and down (at least page 3 line 2).  Bal fails to specifically show: a third hinged link to facilitate the up/down rotation.  However, since Bal clearly discloses up/down movement of the system, adding an additional hinge link to accomplish a movement that is disclosed would have been obvious to one having ordinary skill as a duplication of the essential working parts of the invention has been held to be an obvious engineering design choice (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
Regarding Claim 6, Bal discloses an exoskeleton that is configured to distribute loads on said adjustable arm to said vest (at least fig.5, 1/2/3/4; see at least page 3 lines 8-9).
Regarding Claim 13, Bal does not specifically show the vest, and therefore does not specifically show a structure that is configured to mount over shoulders of a user.
However, Bal discloses the shield mounting apparatus is to mount to a vest and for the load to be distributed by a user, and a vest as is old and well-known in the art contains material that goes over a users’ shoulder.
Regarding Claim 14, Bal discloses the carrier apparatus “…facilitates the carriage of the tactical (ballistic) shield used by security…” (see at least the Abstract).  Bal further discloses on page 3 lines 3-4, “A further object of the invention is to fasten to any tactical shield without the need…”.  Since Bal discloses ballistic shields may be attached, and that “any” shield may be attached, attaching a shield constructed of a bullet proof or resistant material is clearly disclosed.
Regarding Claim 16, Bal discloses the shield may be set in multiple positions as the shield may be moved left/right/up down (see at least page 3 line 2, and page 5 lines 5-24).
Regarding Claim 19, Bal discloses wherein said shield is removable (see the figures, shield not attached, removable via shield fastening apparatus 10.
Regarding Claim 20, Bal discloses said adjustable arm is removable from said vest (see figures 1-5 fully assembled, then see figs 6-17 of the unassembled pieces).

Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020076253 to Bal in view of US Patent Application Publication 2010/0083820 to Doyner et al (Doyner).
Regarding Claims 7-8, Bal discloses the shield of claim 1 but fails to disclose specifically that the shield: has a window and at least one light.  However, Bal discloses that the carrier may be attached to any tactical shield (page 3 lines 3-4). Doyner teaches a shield with a light and viewing port (window) for the advantage of illuminating a room and allowing a user to see through the shield while maintaining a protected position behind the shield (see at least paragraph 20).  It would have been obvious to one having ordinary skill to utilize the shield of Doyner on the carrier of Bal since Bal may carry any shield to protect a user.

Claim(s) 9-10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020076253 to Bal in view of US Patent 8,408,114 issued to Tan.
Regarding Claims 9-10, 18, Bal discloses the shield of claim 1 but fails to disclose specifically that the shield: has a camera, a display screen, and is curved.
However, Bal discloses that the carrier may be attached to any tactical shield (page 3 lines 3-4).  Tan teaches a shield with a camera (34) and a display screen (32) on a curved shield (see fig.4) for the advantage of allowing a user to view what is in front of the shield while maintaining a protected position behind the shield; and the curved shield to protect a user for a greater area as well as deflecting projectiles energy.  It would have been obvious to one having ordinary skill to utilize the shield of Tan on the carrier of Bal since Bal may carry any shield to protect a user.

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2020076253 to Bal in view of US Patent 7,716,748 issued to Dovner.
Regarding Claim 11, Bal discloses the shield of claim 1 but fails to disclose specifically that the shield: has storage for at least one gas canister.  However, Bal discloses that the carrier may be attached to any tactical shield (page 3 lines 3-4).  Dovner teaches a shield with an accessory attachment system (see fig.2) to attach accessories to a rear surface of the shield so the user has access to needed accessories (at least column 3 lines 4-56). One taught accessory is a utility bag (fig.2, 26) which could store a gas canister.  It would have been obvious to one having ordinary skill to utilize the shield of Dovner on the carrier of Bal since Bal may carry any shield to protect a user.

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2020076253 to Bal in view of US Patent in view of US Patent 10,591,257 issued to Barr et al (Barr).
Regarding Claim 15, Bal discloses the shield of claim 1 but fails to disclose specifically that the shield: is constructed from penetration-resistant, energy-dispersing ballistic plate, covered by a lightweight, projectile absorbing metal alloy skin.
However, Bal discloses that the carrier may be attached to any tactical shield (page 3 lines 3-4).  
Barr teaches a ballistic shield with a ballistic plate covered by a metal alloy skin (see fig.1, at least column 4 lines 43-61), and would have been obvious to one having ordinary skill to utilize a plate of this construction on the shield carrier of Bal since Bal may carry any shield to protect a user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998. The examiner can normally be reached M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN COOPER/Primary Examiner, Art Unit 3641